J-A23038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM JOSEPH L. RETZER                   :
                                               :
                                               :      No. 1731 WDA 2018
    APPEAL OF: WILLIAM R. BICKERTON            :

               Appeal from the Order Entered November 27, 2018
               in the Court of Common Pleas of Armstrong County
              Criminal Division at No(s): CP-03-CR-0000530-2017

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 27, 2019

        William R. Bickerton, Esquire (“Bickerton”), appeals from the Order

denying his Motion to Withdraw as Counsel. We affirm.

        On December 19, 2016, Detective Ryan R. Spencer (“Detective

Spencer”) of the Ford City Police Department filed a Criminal Complaint

against William Joseph L. Retzer (“Retzer”), charging Retzer with four counts

each of involuntary deviate sexual intercourse with a child, sexual assault,

corruption of minors, indecent assault, and harassment.1        In the Criminal

Complaint, Detective Spencer alleged that between 2006 and 2008, and 2012

and 2014, Retzer had unlawful sexual contact with two children, between the

ages of 3 and 5, and 5 and 7, respectively. The two children detailed the




____________________________________________


1   See 18 Pa.C.S.A. §§ 3123(b), 3124.1, 6301(a)(1), 3126(a)(1), 2709(a)(3).
J-A23038-19



circumstances of the events at two interviews with police on August 31, 2015,

and December 5, 2016.

     On January 11, 2017, Retzer was arrested on the aforementioned

charges. Following Retzer’s preliminary hearing, a magisterial district court

set bail and scheduled a formal arraignment. On January 18, 2017, Retzer

posted bail, and was released from prison.      On August 7, 2017, Bickerton

entered his appearance as Retzer’s counsel, and Retzer waived his right to an

arraignment and entered a plea of not guilty. The trial court summarized the

subsequent procedural history as follows:

            In September of 201[7,] [Bickerton] filed an Omnibus
     Pretrial Motion[,] which asserted violations of [Retzer’s]
     constitutional rights, raised questions pertaining to charges
     stemming from when [Retzer] was a minor, as well as the use of
     hearsay at [Retzer’s] preliminary hearing. [Bickerton] went on to
     file three continuances between November 15, 2017[,] and March
     12, 2018.[FN1] [Retzer’s] Omnibus Pretrial Motion was not argued
     before [the trial court] until April 18, 2018. [Retzer’s] Omnibus
     [Pretrial] Motion was granted in part and denied in part by Order
     dated May 1, 2018. [Retzer] filed an Application for Amendment
     of an Interlocutory Order on June 20, 2018.[] [Pending a hearing
     on Retzer’s Application for Amendment, Retzer filed a Motion for,
     and was granted, a continuance, his fourth.] The [trial c]ourt
     denied the [A]pplication by [c]ourt Order dated July 20, 2018.[FN2]
     [Retzer] next filed a Motion to Compel, which was scheduled for
     October 9, 2018, but was continued by the [trial c]ourt.

             This case was eventually set for trial [on] November 5,
     2018. [Retzer] filed for a continuance on October 17, 2018, [his
     fifth,] noting that there were still pre-trial issues to be determined.
     [Bickerton] filed his Motion to Withdraw just over two weeks later,
     on November 2, 2018. … A hearing on [Retzer’s] Motion to
     Compel and [Bickerton’s] Motion to Withdraw was held on
     November 21, 2018.




                                      -2-
J-A23038-19


       [FN1] The reasons for the continuances varied. In his November 15
       Motion, [Bickerton] asserted a continuance was necessary
       because [a] co-[d]efendant was in the process of obtaining new
       counsel and [d]iscovery was recently made available. In the
       January 19 Motion, [Bickerton] notes that counsel responsible for
       arguing the Motion was on an unexpected medical leave. Lastly,
       in the March 12 Motion, [Bickerton] points to scheduling in the
       Superior Court on an unrelated matter[,] creating scheduling
       difficulties.

           [Retzer] filed an appeal for review of [his] [Application,]
       [FN2]

       which [this Court] denied….

Trial Court Opinion, 2/6/19, at 1-2 (footnote 2 relocated).

       Following the hearing, the trial court denied and dismissed Retzer’s

Motion to Compel, and denied Bickerton’s Motion to Withdraw. Bickerton filed

a timely Notice of Appeal,2 and a facially untimely court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

       On appeal, Bickerton presents the following questions for our review:

       1. Should the issues be deemed waived due to an alleged untimely
       filing of the [Concise] Statement of [m]atters [c]omplained of on
       [a]ppeal [p]ursuant to Pa.R.A.P. 1925(b)?

       2. Did the trial court err by denying [] Bickerton’s Motion to
       Withdraw as Counsel?

Brief for Appellant at 6 (issues reordered).



____________________________________________


2 We note that we have jurisdiction over this appeal from a collateral order.
See Commonwealth v. Magee, 177 A.3d 315, 319-22 (Pa. Super. 2017)
(holding that trial counsel’s appeal from an order denying his motion to
withdraw as counsel is immediately appealable as a collateral order, where
counsel’s request is based on the client’s inability to pay for counsel’s legal
services); see also N.T., 1/25/19, at 3 (wherein Bickerton states that he is
seeking to withdraw due to Retzer’s inability to make payment for Bickerton’s
services); Bickerton’s Concise Statement, 12/31/18, at ¶ 1(b) (same).

                                           -3-
J-A23038-19



      In his first issue, Bickerton alleges that his claims should not be waived,

despite his failure to timely file a Pa.R.A.P. 1925(b) Concise Statement. See

Brief for Appellant at 12.   Bickerton points out that pursuant to Pa.R.A.P.

1925(b)(1), a concise statement may be filed by mail, and shall be considered

complete on mailing if the appellant obtains a certificate of mailing.        Id.

Bickerton argues that (1) he deposited his Concise Statement in the mail,

addressed to the trial court, on December 27, 2018, the final day for his

Concise Statement to be considered timely; and (2) he obtained a certificate

of mailing from the Postal Service. Id.

      Here, the trial court ordered Bickerton to file a Pa.R.A.P. 1925(b) concise

statement by December 27, 2018. Bickerton’s Concise Statement was not

received by the prothonotary until December 31, 2018. However, Bickerton

has filed with the prothonotary a Postal Service Form 3817, Certificate of

Mailing.   The Certificate indicates that Bickerton deposited his Concise

Statement with the Postal Service on December 27, 2018.              Accordingly,

Bickerton’s Concise Statement is timely. See Pa.R.A.P. 1925(b)(1) (stating

that the filing of a concise statement is complete upon mailing where the

appellant obtains, and files of record, a certificate of mailing that verifies the

date of mailing).

      In his second issue, Bickerton alleges that the trial court erred by

denying his Motion to Withdraw as Counsel. See Brief for Appellant at 13-27.

Bickerton claims that (1) his continued representation of Retzer would result

in a violation of the Rules of Professional Conduct; and (2) Retzer lacks the

                                      -4-
J-A23038-19



necessary financial resources to pay for Bickerton’s services, and for the

services of an expert witness, which Bickerton has deemed necessary for an

effective defense.   Id.   Bickerton states that he provided Retzer sufficient

notice of his intent to withdraw as counsel, and that he has continued

representing Retzer’s legal interests while Bickerton’s Motion to Withdraw and

appeal have been pending. Id. at 20-21. Bickerton also argues that Retzer

would not suffer prejudice should Bickerton’s Motion to Withdraw be granted.

Id. at 22-27.

     “[W]e review a trial court’s denial of counsel’s petition to withdraw under

the abuse of discretion standard.” Magee, 177 A.3d at 322.

           The Rules of Criminal Procedure provide that an attorney for
     a defendant may not withdraw without leave of court.
     Pa.R.Crim.P. 120(B)(1). A comment to the rule explains:

                  The court must make a determination of the
           status of a case before permitting counsel to
           withdraw.      Although there are many factors
           considered by the court in determining whether there
           is good cause to permit the withdrawal of counsel,
           when granting leave, the court should determine
           whether new counsel will be stepping in or the
           defendant is proceeding without counsel, and that the
           change in attorneys will not delay the proceedings or
           prejudice the defendant, particularly concerning time
           limits. In addition, case law suggests other factors
           the court should consider, such as whether (1) the
           defendant has failed to meet his or her financial
           obligations to pay for the attorney’s services and (2)
           there is a written contractual agreement between
           counsel and the defendant terminating representation
           at a specified stage in the proceedings such as
           sentencing....

     Pa.R.Crim.P. 120, Cmt. This Court has said[,]


                                     -5-
J-A23038-19


                   No brightline rules exist to determine whether a
            trial court has abused its discretion in denying a
            [p]etition to [w]ithdraw as counsel. A balancing test
            must be utilized to weigh the interests of the client in
            a fair adjudication and the Commonwealth in the
            efficient administration of justice. Thus, a resolution
            of the problem turns upon a case by case analysis with
            particular attention to the reasons given by the trial
            court at the time the request for withdrawal is denied.

            The balancing test includes consideration of the interests of
      the attorney seeking withdrawal, i.e., factors including, but not
      limited to, the amount of time, money and energy already
      expended on the case and whether counsel’s withdrawal would
      prejudice the client so as to amount to a “desertion” of the latter’s
      cause.

Magee, 177 A.3d at 323 (some citations and quotation marks omitted).

      In support of its Order denying Bickerton’s Motion to Withdraw, the trial

court states that Bickerton has spent extensive time and resources

investigating and developing Retzer’s case. See Trial Court Opinion, 2/6/19,

at 6-7. The trial court points to the Pretrial Motions that Bickerton has filed,

and several more that Bickerton has claimed an intent to file. Id. The trial

court additionally cites the numerous continuances requested by Bickerton,

on behalf of Retzer, in order to prepare these Motions. Id. at 7. The trial

court was not convinced by Bickerton’s “bare and vague assertions” that he

would be violating the Rules of Professional Conduct should he not be

permitted to withdraw. Id. at 8. The trial court concluded that given the

lengthy procedural history, and Bickerton’s significant time and resources

invested in the case, Bickerton is “in the best position to ensure a fair




                                      -6-
J-A23038-19



adjudication, while maintaining the [c]ourt’s interest in the efficient

administration of justice.” Id. We agree.

      As stated by the trial court, Bickerton’s multiple continuances, totaling

approximately 9 months’ time over 18 months of representation, and his

numerous filed Motions, and Motions yet to be presented, demonstrate a

significant amount of time and resources invested in Retzer’s case. Bickerton

has not stated whether Retzer has obtained replacement counsel, or will be

proceeding pro se. Additionally, Bickerton has not presented an engagement

letter with Retzer which would have advised Retzer of Bickerton’s ability to

withdraw as counsel at the case’s current stage in the proceedings.          We

conclude that the trial court properly weighed Bickerton’s interest in

withdrawing   as    counsel   with   Retzer’s   right   to   counsel   and   the

Commonwealth’s interest in the efficient administration of justice, and did not

abuse its discretion in denying Bickerton’s Motion to Withdraw. See Magee,

supra; see also id. at 325 (stating that “the interests of the attorney are but

one factor” to consider in assessing a motion to withdraw).

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




                                     -7-
J-A23038-19


Date: 11/27/2019




                   -8-